T.C. Memo. 2007-126



                       UNITED STATES TAX COURT



     BELMA BEGIC, Petitioner, AND ZAMIR JAHIC, Intervenor v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 11847-05.                 Filed May 21, 2007.



     Harry Charles, for petitioner.

     Zamir Jahic, pro se.

     Steven W. LaBounty, for respondent.



               MEMORANDUM FINDINGS OF FACT AND OPINION


     FOLEY, Judge: The issue for decision is whether petitioner

is entitled to innocent spouse relief pursuant to section 6015.1


     1
         Unless otherwise indicated, all section references are to
                                                     (continued...)
                               - 2 -

                         FINDINGS OF FACT

     On May 31, 1996, petitioner and intervenor were married in

Norway.   From January 2001 until August 2002, petitioner attended

college in Norway, where she studied electrical engineering.

From September 2002 until September 2003, petitioner lived and

worked in California.   During 2001 and 2002, Mr. Jahic owned and

operated a coffee shop and a night club in Missouri.    In

addition, he maintained the books and records relating to the

businesses.   Petitioner did not participate in, and was not

familiar with, the day-to-day operations of the businesses.

     Petitioner and Mr. Jahic filed joint Federal income tax

returns relating to 2001 and 2002.     Mr. Jahic prepared and signed

the returns on behalf of petitioner, but he did not show the

returns to, or discuss the items of income with, petitioner.    On

May 8, 2004, petitioner and Mr. Jahic’s marriage was dissolved.

     On December 24, 2004, petitioner timely sent respondent a

Form 8857, Request for Innocent Spouse Relief, relating to 2001

and 2002.   On March 22, 2005, respondent sent petitioner and Mr.

Jahic a notice of deficiency relating to 2001 and 2002.

Respondent determined deficiencies and section 6662(a) accuracy-

related penalties relating to 2001 and 2002.    On June 27, 2005,



     1
      (...continued)
the Internal Revenue Code in effect for the years in issue.
                                 - 3 -

petitioner, while residing in St. Louis, Missouri, filed her

petition with the Court.   On October 31, 2005, Mr. Jahic filed

his notice of intervention with the Court.

                              OPINION

     Petitioner did not know about the items giving rise to the

deficiency, participate in the daily operations of the

businesses, or sign the tax return.      Accordingly, she is entitled

to relief pursuant to section 6015(c).

     Contentions we have not addressed are irrelevant, moot, or

meritless.

     To reflect the foregoing,


                                              Decision will be entered

                                         for petitioner.